Citation Nr: 0704463	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  05-09 574 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to herbicide 
exposure.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to April 
1967. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Indianapolis, Indiana, (hereinafter RO).  


FINDING OF FACT

1.  The veteran's active service included duty in the 
Republic of Vietnam.  

2.  COPD is not related to the veteran's military service or 
to any incident therein, to include as due to exposure to 
herbicides.   


CONCLUSION OF LAW

COPD was not incurred in active military service and may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(e) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

With respect to the veteran's claim on appeal, VA has met the 
notification and assistance duties under applicable statute 
and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard to the 
duty to notify, prior to initial adjudication, a letter dated 
in May 2004 satisfied the duty to notify provisions.  As for 
the duty to assist, the veteran's service medical records 
have been obtained, along with VA and private medical 
records.  Reports from a May 2004 VA respiratory examination 
have also been obtained.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the veteran contends that he was exposed to 
Agent Orange while serving in Vietnam, and that such exposure 
resulted in COPD.  The law provides that "a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  

Regulations provide that if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders:  
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes mellitus (also known as Type II 
diabetes mellitus or adult-onset diabetes),  Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  

Presumptive service connection for the above disorders as a 
result of Agent Orange exposure is warranted if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, pursuant to 
38 C.F.R. § 3.309(e).  However, presumptive service 
connection may be rebutted by affirmative evidence to the 
contrary, such as evidence which establishes that an 
intercurrent injury or disease caused the claimed disability, 
or that the veteran's own willful misconduct caused the 
disorder.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 
3.307(d).  

Moreover, in December 2001, the Veterans Education and 
Benefits Expansion Act of 2001 (VEBEA) was signed into law.  
Public Law No. 107-103, 115 Stat. 976 (2001).  Among other 
things, the VEBEA removed the 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicide exposure;
added Type 2 diabetes mellitus to the list of presumptive 
diseases based upon herbicide exposure; and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  These 
statutory provisions became effective on the date of 
enactment of the VEBEA, December 27, 2001. 

Applying the criteria above to the facts of this case, the 
Board notes initially that the veteran's service personnel 
records document that he served in the Republic of Vietnam 
during the time period in which exposure to Agent Orange is 
presumed by regulation.  There is no affirmative evidence 
demonstrating that the veteran was not exposed to Agent 
Orange.  Accordingly, the veteran is presumed to have been 
exposed to Agent Orange and/or other herbicide agents during 
this period of service.  However, COPD is not included in the 
conditions presumed to be the result of exposure to Agent 
Orange, as listed above.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§ 3.309(e).  Therefore, presumptive service connection is not 
warranted for COPD.
 
Nevertheless, the U.S. Court of Appeals for the Federal 
Circuit has determined that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
The United States Court of Appeals for Veterans Claims has 
specifically held that the provisions of Combee are 
applicable in cases involving Agent Orange exposure.  See 
McCartt v. West, 12 Vet. App. 164, 167 (1999).  

In the instant case, the service medical records, including 
the April 1967 separation, are negative for COPD or any other 
pulmonary pathology.  Also, while the post-service record 
reflects treatment records dated from 2000 for COPD, there is 
no medical evidence linking a current disability associated 
with COPD to service.  This over 30 year gap between the 
veteran's separation from service and first documented 
evidence of COPD weighs heavily against the veteran's claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).  

The veteran's statements, including his August 2005 testimony 
to a hearing officer at the RO, regarding the etiology of his 
COPD is not competent evidence to establish a claim for 
service connection, as a layperson is not qualified to render 
a medical opinion regarding the etiology of disorders and 
disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

Accordingly, the service medical records are negative for 
COPD, and the medical evidence does not demonstrate COPD for 
over 30 years subsequent to service discharge.  Most 
importantly, there is no medical evidence of record that 
relates COPD to the veteran's service or to any incident 
therein.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(holding that in order to establish service connection for 
the claimed disorders, there must be medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability).

In short, as the preponderance of the evidence is against the 
veteran's claim for service connection for COPD for the 
reasons stated above, the benefit of the doubt doctrine is 
inapplicable, and this claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for COPD is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


